     Case 2:19-cv-02006-TLN-DB Document 20 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG RICHARD,                                     No. 2:19-cv-2006 TLN DB P
12                        Plaintiff,
13           v.                                          ORDER
14    L. ALDRIDGE, Warden,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. On August 26, 2020, plaintiff’s first amended complaint was

19   screened and found to be lacking a cognizable claim. Since that was plaintiff’s second attempt to

20   state a claim and because there were not material differences between the original and amended

21   pleading, the Court issued findings and recommendations to dismiss the first amended complaint

22   without leave to amend. (Doc. 15.) Plaintiff has since filed objections that include additional

23   allegations suggesting that he may be able to state a viable Eighth Amendment claim.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The August 26, 2020, findings and recommendations (ECF No. 15) are VACATED;

26          2.    Plaintiff shall file a second amended complaint within thirty days from the date of this

27                Order; and

28
                                                         1
      Case 2:19-cv-02006-TLN-DB Document 20 Filed 09/24/20 Page 2 of 2

 1             3.   Failure to comply with this Order may result in the recommendation to dismiss this

 2                  case without leave to amend.

 3   Dated: September 23, 2020

 4

 5

 6

 7
     /DLB7;
 8   DB/Inbox/Substantive/rich2006.vacate F&Rs

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
